Title: From George Washington to Colonel William Malcom, 21 July 1778
From: Washington, George
To: Malcom, William


          
            Sir
            [White Plains, 21 July 1778]
          
          You are immediately to repair to Fort Arnold at West Point and take upon you the
            command of that post. You are to use your utmost diligince in carrying on and
            compleating the necessary Works, and when the Regiments, destined for the Garrison of
            the Fort, arrive, you are to send down all the new Levies that they may join their
            respective Regiments. Given at Head Quarters near White plains the 21st July 1778.
          
            G.W.
          
        